Exhibit Subsidiaries of Registrant listing state of incorporation Name State of Incorporation PRI Medical Technologies, Inc. Nevada Medical Resources Management Financial, Inc. California Front Range Holmium Laser, LLC California Golden Gate Holmium Laser, LLC California Laser Venture 1, LLC Delaware Laser Venture 2, LLC Delaware Laser Venture 3, LLC Delaware Litho Venture 1, LLC Delaware Litho Venture 2, LLC Delaware Cryo Venture 2, LLC Delaware Cryo Venture 3, LLC Delaware Cryo Venture 4, LLC Delaware Cryo Venture 5, LLC Delaware Litho Venture 3, LLC Delaware
